Citation Nr: 1136634	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-09 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable evaluation for chronic dermatitis of the feet with onychomycosis of the toenails and a history of blistering of the feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO), which continued the 0 percent disability evaluation for the Veteran's service-connected bilateral foot disability.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement to an increased rating for the Veteran's service-connected chronic dermatitis of the feet with onychomycosis of the toenail with a history of blistering of the feet.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Review of the record indicates that the Veteran's most recent VA examination for his service-connected bilateral foot disability was in December 2006.  The record reflects that the Veteran has not been afforded a more recent VA examination to assess the current severity of his service-connected bilateral foot disability.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered contemporaneous.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  

In a December 2007 statement, the Veteran indicated that he had seen Dr. May regarding the skin condition in August 2007 and submitted a copy of a private treatment note.  In light of the indication of treatment for the skin condition after the 2006 VA examination and the length of time since that examination, an additional examination is necessary.  The RO should obtain any VA or private treatment records since August 2007, the date of the most recently submitted medical record and associate those records with the claims folder.  

In short, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Any pertinent VA or private inpatient or outpatient treatment records, subsequent to August 2007, the date of the most recent medical evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  The Veteran should also be apprised of such and given the opportunity to submit the reports.  

2.  Schedule the Veteran for a VA dermatology examination to determine the nature and current severity of his service-connected skin disability of the feet.  The claims file should be available for review and the examiner should note that it has been reviewed.  All indicated tests and studies should be conducted.  

The examiner should describe the area(s) of the body affected by the skin disorder, to include the percentage of the entire body affected and the percentage of exposed area(s) affected.  

The examiner should also specifically note whether the Veteran has been prescribed any systemic therapy such corticosteroids or other immunosuppressive drugs, as well as the period of time prescribed during the prior 12 months. 

The examiner should also specify the nature and extent of any scarring caused by the Veteran's service-connected skin disability.  

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



